Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to: Applicant’s Remarks filed on February 16th, 2022
This action is made Final.
Claims 1- 20 are pending claims.
Applicants canceled claims 4 and 15.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US PG PUB# 2015/0286288 A1 (hereinafter Lee) in view of Heo, US PG PUB# 2020/0126519 A1 (hereinafter Heo).
As for independent claim 1:
Lee shows an electronic device comprising: 
a foldable display that is at least partially foldable; at least one processor; at least one memory, storing one or more instructions that, when executed, cause the processor to  (0051, 0113, 0115, Lee shows flexible foldable display): 
when the foldable display is changed from an unfolded state to a partially folded state, set a first region of the foldable display to accept touch inputs (0081, 0115, 0125, 0127)
While Lee shows a device with a foldable display screen and touch input region, Lee does not specifically show set a second region of the foldable display to accept non-contact based touch inputs and ignore the contact-based touch inputs in the partially folded state. However in the same field of endeavor, Heo teaches set a second region of the foldable display to accept non-touch inputs in 0092-0094, 0097; also see ignoring the movement input of the user in 0130-0131. Both Lee and Heo teach a foldable display and a user interface receiving touch input. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify Lee to incorporate the teaching of Heo, thus allow the device to set touch input area for the foldable display (Heo, 0092-0094).
As for independent claim 12:Claim 12 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
Claims 2-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US PG PUB# 2015/0286288 A1 (hereinafter Lee) in view of Heo, US PG PUB# 2020/0126519 A1 (hereinafter Heo) and in further view of Shin et al., US PG PUB# 2016/01792336 A1 (hereinafter Shin).
As for dependent claim 2:
While Lee and Heo teach a foldable display, Lee and Heo do not specifically teach the electronic device of claim 1, further comprising: a first housing structure supporting the first region of the foldable display; a second housing structure supporting the second region of the foldable display; and a hinge forming a folding axis between the first housing structure and the second housing structure, wherein the first region and the second region of the foldable display are defined with reference to the folding axis, and wherein the first region is further set to ignore the non-contact-based inputs in the partially folded state. However in the same field of endeavor, Heo teaches the electronic device of claim 1, further comprising: a first housing structure supporting the first region of the foldable display; a second housing structure supporting the second region of the foldable display; and a hinge forming a folding axis between the first housing structure and the second housing structure, wherein the first region and the second region of the foldable display are defined with reference to the folding axis in 0207-0209, 0221, 0246. Both Lee, Heo, and Shin teach a foldable display and a user interface receiving touch input. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify Lee and Heo to incorporate the teaching of Shin, thus allow the device to fold and provide structure and flexibility (Shin, 0209, 0221).
As for dependent claim 3:Lee – Heo – Shin suggests the electronic device of claim 2, wherein a height of the first region is approximately equivalent to a height of the hinge forming the folding axis (Shin, 0221).As for dependent claim 5:Lee – Heo – Shin suggests the electronic device of claim 1, wherein the instructions further cause the processor to: display a first object associated with execution of a preconfigured first function when a hover input is sensed in the first region; and display a second object associated with execution of a preconfigured second function when the hover input is sensed in the second region (Lee, 0115, Heo, 0092-0094).As for dependent claim 6:Lee – Heo – Shin suggests the electronic device of claim 1, wherein the instructions further cause the processor to: display, in the first region, a keyboard; display, in the second region, an input field in which text is displayable; and when a voice input is detected while a hover input is detected to the second region, extract text from the voice input and insert the extracted text into the input field (Heo, Figure 9 and 0092-0094).As for dependent claim 7:Lee – Heo – Shin suggests the electronic device of claim 6, wherein the extracted text is displayed in the input field with other text input by keyboard, and wherein the instructions further cause the processor to: display the extracted text with a visual effect distinguishing the extracted text from the other text input by keyboard (Heo, Figure 9 and 0092-0094).As for dependent claim 8:Lee – Heo – Shin suggests the electronic device of claim 1, wherein the instructions further cause the processor to: display a keyboard in the first region, and display input text in the second region; and when an image is acquired while a hovering input is detected in the second region, display the acquired image at a location on the foldable display where the hovering input is detected (Heo, 0113-0114).As for dependent claim 9:Lee – Heo – Shin suggests the electronic device of claim 8, wherein the instructions further cause the processor to: display, in the first region, the acquired image with a correction object selectable to execute an image correction function (Heo, 0111, 0119).As for dependent claim 10:Lee – Heo – Shin suggests the electronic device of claim 9, wherein the instructions further cause the processor to: when the image displayed in the first region is corrected by the the image correction function, correct the image displayed in the second region by applying the image correction function applied to the image displayed in the first region to the image displayed in the second region (Heo, 0100, 0102).As for dependent claim 11:Lee – Heo – Shin suggests the electronic device of claim 1, wherein the instructions further cause the processor to: when the foldable display is changed to the unfolded state, setting both the first region and the second region to accept both the contact-based touch inputs and the non-contact-based inputs region (Heo, 0100, 0102).As for dependent claims 13-20:Claims 13-20 contain substantial subject matter as claimed in claims 2-9 and are respectfully rejected along the same rationale.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).


Response to Arguments
Applicant's arguments filed February 16th, 2022 have been fully considered but they are not persuasive.  The Office refers applicants to MPEP 2123 and the last Office Action mailed on 11/23/2021 Pgs. 5 and 6, where the Office Action states the entire reference is cited and specific cited sections of the reference are not limiting in any way.  Any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
Reference is made to MPEP 2144.01 - Implicit Disclosure
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
As for 35 USC 103 rejection:
As for independent claim 1:
Applicants assert Heo does not appear to indicate any specific non-touch based configuration of the region to which the object is displayed (and likewise to the region that the object is no displayed) (Applicant’s Remarks, 8).
The Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As shown in the past Office Action (mailing date 11/23/2021) and above, the combined teachings of Lee and Heo teaches all the limitations in independent claim 1 including: set a second region of the foldable display to accept non-contact based touch inputs and ignore the contact-based touch inputs in the partially folded state. Heo teaches set a second region of the foldable display to accept non-contact based touch inputs and ignore the contact-based touch inputs in the partially folded state in 0092-0094, 0097; also see ignoring the movement input of the user in 0130-0131. From the evidence set force above the combined teachings of Lee and Heo teaches all the limitations in independent claim 1 and: set a second region of the foldable display to accept non-contact based touch inputs and ignore the contact-based touch inputs in the partially folded state. Independent claim 1 is not in condition for an allowance at this time.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175